 ORANGE BELT DISTRICT COUNCIL OF PAINTERS NO. 48Orange Belt District Council of Painters No. 48, In-ternational Brotherhood of Painters and AlliedTrades, AFL-CIO and Saint Joseph Hospital. Case21 CG 6July 20, 1979DECISION AND ORDERUpon charges filed by Saint Joseph Hospital. theGeneral Counsel of the National Labor RelationsBoard, by the Regional Director for Region 21, issueda complaint on March 6, 1978.' amended April 7,against Respondent Orange Belt District Council ofPainters No. 48. International Brotherhood of Paint-ers and Allied Trades, AFL CIO, herein called Re-spondent or the Union. Copies of the charge and thecomplaint and notice of hearing bet'ore an adminis-trative law judge were duly served on Respondentand the Charging Party. In substance, the amendedcomplaint alleges that Respondent violated Section8(g) of the National Labor Relations Act, asamended, by picketing Saint Joseph Hospital, hereinalso called the Hospital, at its hospital facility withoutfirst giving 10 days' written notice of its intent to doso to the Hospital and to the Federal Mediation andConciliation Service.The answer and the amended answer duly filed byRespondent deny the allegations in the complaint andthe commission of any unfair labor practices.On May 3. the Charging Party, the General Coun-sel, and Respondent entered into a stipulation inwhich they agreed that certain documents shall con-stitute the entire record herein,' and that no oral tes-timony is necessary or desired by any of the parties.Thus, the parties expressly waived all intermediateproceedings before an administrative law judge andoral argument in this matter, and petitioned that thiscase be transferred to the Board for the purpose ofmaking findings of fact and conclusions of law andissuing an appropriate Order, reserving to themselvesonly the right to object to the materiality, relevancy,or competency of any of the stipulated facts.By order dated January 19, 1979, the Board ap-proved the stipulation, transferred the proceeding toitself, and set a date for the filing of briefs. Thereafter,the General Counsel and Respondent filed briefs,which have been duly considered by the Board.The Board has considered the entire record hereinas stipulated by the parties, as well as the briefs filedI All dates herein are in 1978 unless otherwise indicated.I The stipulated record consists of the charge, complaint, amended com-plaint. answer. answer to amended complaint. a diagram of the Hospital'spremises, letters from Respondent's attorne) to the Hospilal and to KielyConstruction Co., both dated Februar 3 the stipulation. and the motion totransfer proceedings to the Board.by Respondent and the General Counsel. and makesthe following findings and conclusions:FA(CTSI. tIEl BUSINIESS OF THE MPI.OYFRSaint Joseph Hospital is a nonprofit California cor-poration located in Orange, California, where it is en-gaged in the operation of an acute care general hospi-tal. In the course and conduct of its operations, theHospital annually derives gross revenues in excess of$250,000 and annually purchases and receives goodsand products valued in excess of $50,000 directlbfrom suppliers located outside the State of California.The parties stipulated, and we find. that SaintJoseph Hospital is now, and at all times materialherein has been, an employer engaged in commerceand in a business affecting commerce within themeaning of Section 2(6) and (7) of the Act and that itis now, and at all times material herein has been. ahealth care institution within the meaning of Section2(14) of the Act. We further find it will effectuate thepurposes of the Act to assert jurisdiction in this pro-ceeding.II1. THI I ABOR ORGANIZATION INV()OINVI)The parties stipulated, and we find, that Respon-dent is now, and at all times material herein has been,a labor organization within the meaning of Section2(5) of the Act.111. Till UNFAIR ABOR PRAr( I(fESA. The IssueThe question presented is whether Respondent vio-lated Section 8(g) of the Act by picketing SaintJoseph Hospital at its location without first giving 10days' written notice of its intent to do so to the hospi-tal and to the Federal Mediation and ConciliationService.B. The Stipultled FactsIn 1964 Saint Joseph Hospital constructed a newacute care hospital adjacent to an earlier structure,the northeast building. on its premises located in Or-ange, California. Since 1966, the northeast buildinghas not been used for direct patient care, with theexception of the utilization of part of the building forpsychiatric patient recreation facilities. After thisdate, and aside from these recreation facilities, thenortheast building has been used exclusively for thehousing and performance of administrative services243 NLRB No. 113 DECISIONS OF NAIIONAI. LABOR RELATIONS BOARDfor the Hospital. The Hospital, in conjunction with itsplans to renovate and convert the northeast buildingto an office administration building for the Hospital,on or about May 6, 1976, awarded a contract to KielyConstruction Co. for the performance of certainphases of such construction, renovation, and conver-sion work. Some phases of such work, including exte-rior and interior painting and the installation of aclock system, television system, and communicationsystems, were excluded from this contract. The inte-rior and exterior painting was assigned to four of theHospital's regularly employed maintenance employ-ees who in the past have performed painting work aspart of their duties. These employees are not coveredby any collective-bargaining agreement. During thecourse of the conversion of the northeast building, asdescribed above, the Hospital remained in operationand provided health care services to patients in theacute care facility constructed in 1964.The main building of' Saint Joseph Hospital, de-scribed above, faces west onto Stewart Drive. Adja-cent to and behind this structure is the northeastbuilding, which name apparently derives from its lo-cation to the northeast of the main hospital building.The two entrances to the Hospital's premises are lo-cated in front of the Hospital on Stewart Drive and tothe south of the Hospital on La Veta Avenue. The LaVeta Avenue entrance provides access to the rear ofthe main hospital building and its loading dock, andis also the entrance closest in proximity to the north-east building. The general public uses primarily theStewart Drive entrance in front of the Hospital, whilethe La Veta Avenue entrance is used ftir the deliveryof all supplies, both medical and construction. In ad-dition, the painting employees and others use the l.aVeta Avenue entrance.Respondent represents paint and drywall finisheremployees in their dealings with paint and drywallcontractors located throughout the counties of River-side, Orange, San Bernardino, and San Diego andcertain eastern portions of Los Angeles. During alltimes material, Respondent was signatory to collec-tive-bargaining agreements relating to paint and dry-wall finishing work with approximately 1,000 con-tractors in the building and construction industry.On or about January 23 Respondent engaged inpicketing at the La Veta Avenue entrance by causingpickets to patrol this entrance with signs reading:Saint Joseph unfair to Painters Drywall Finish-ers in Painters District Council #48.On or about February 3 through 17. and on or aboutMarch 29 and continuing thereafter, Respondent en-gaged in further picketing at the La Veta Avenue en-trance by causing pickets of patrol this entrance withsigns reading:Saint Joseph Hospital performing painting worknon union Drywall Finishers in Painters DistrictCouncil 48 sanctioned by Building TradesCouncil.Respondent picketed at the La Veta Avenue en-trance of the hospital as described above without giv-ing 10 days' written notice of its intent to do so to theHospital or to the Federal Mediation and Concili-ation Service.On or about February 3, Respondent's attorneysent letters to the hospital and to Kiely ConstructionCo. The bodies of these letters were identical andstated the following:This office represents Orange Belt DistrictCouncil of Painters No. 48, its affiliated LocalUnions, and the members thereof As you know.my client has recently commenced peaceful pick-eting at the above located job site. The sole andlimited purpose and objective of such picketingis to advertise to the employees of St. JosephHospital assigned to perform paint work that theHospital is not signatory to a collective bargain-ing agreement covering such work.Such picketing is not intended, nor is it desiredto persuade individuals employed by other con-tractors to refrain from normal work activities inany manner. Neither is such activity intended topersuade St. Joseph Hospital to change its proce-dure relative to the perfiormance of paint work.In addition. such picketing is not intended toinduce employees of St. Joseph Hospital as-signed to perform paint work to take up mem-bership in the Union. or to persuade St. JosephHospital to recognize the Union as bargainingrepresentative. In this connection, my client doesnot claim to represent the employees of St.Joseph Hospital assigned to perform paint work.Please be assured that the picketing activitiesare, and will continue to be, conducted in suchmanner as consistent to achieve the limited ob-jectives as described above. In the event that anyperson, other than employees of St. Joseph Hos-pital assigned to perform paint work, ceases toperform regular and normal work activities be-cause of the existence of such picketing activities,I suggest that you immediately contact this officedirectly. Please be assured in that regard that allefforts will be undertaken to insure that any suchdisturbance is immediately corrected.Finally, I would invite you to use this letter inany manner that you feel appropriate to insurethat normal and customary work activities by allpersons on said job site, other than employees of'St. Joseph Hospital assigned to perf'orm paintwork, remain unaffected.610 ORANGE BA' I)ISIRI{(" ('OtN(AI1. 01 PAINIERS N) 48C. Contuntions f tlhe PartiesThe General Counsel contends that the Union vio-lated Section 8(g) of the Act by failing to noti theHospital and the Federal Mediation and ConciliationService of its intent to picket the Hospital at least 10days before such picketing began, arguing that theobject of the picketing is not relevant and that suchpicketing, in the absence of the required notice whosepurpose is to prevent the sudden disruption of vitalhealth care services, constitutes a clear violation ofSection 8(g) under a literal reading of the section. TheGeneral Counsel also contends that Respondent's re-liance on certain courts of appeals decisions, in whichthe Board's Orders involving the finding of 8(g) viola-tions were denied enforcement,' is misplaced since,even under these appellate decisions, a violation ofSection 8(g) lies where. as here, the picketing withoutappropriate notice takes place against, rather thanmerely at the premises of a health care institution.The General Counsel also noted the presence of re-served gates in those other cases, which served to in-sulate the health care functions from the labor dis-putes there. Here, on the contrary, the picketedentrance was used by hospital employees and for thedelivery of hospital supplies. In light of this, the Gen-eral Counsel argues that "the picketing was carriedout in a location and manner which had, and has, thereasonably foreseeable consequence of tending to in-duce work stoppages among Hospital employees andthe interruption of deliveries of health care supplieswhich would have an impact on patient care."Respondent on the other hand, contends that Con-gress did not intend to restrict the type of picketingengaged in here. The painters were doing work nottraditionally performed by health care employees andnot related to patient care, especially in view of thefact that the building being renovated was used foradministrative services. Therefore, the proximity ofthe picketing to the hospital premises is irrelevant.Referring to the letters of February 3, Respondentadditionally asserts that it intended only to advertiseto the painters through informational picketing thatthe hospital was not a signatory to a bargainingagreement, that Respondent did not intend or desireany work stoppage, and that it did not have an or-ganizational or recognitional objective in so picket-ing. Furthermore, according to Respondent's analy-sis, it is necessary to read Section 8(g) and (d)I Laborers' International Union of North America, AFL ('10, Local UnionNo. 1057 Mercy Hospital of Laredo). 219 NLRB 846 (1975). enforcementdenied 567 F.2d 1006 (D.C. Cir. 1977); International Brotherhood of Electri-cal Workers. Local Union No. 388 (St. Joseph's Hospital of Marshfield. nc.).220 NLRB 665 (1975), enforcement denied sub nom. LR.B. v. IBEWLocal 388 /Hoffman Co]. 548 F.2d 704 (7th Cir. 1977). cert. denied 434 U S.837together, and Congress intended Section 8(g) only tocontrol work stoppages which derive from contrac-tual disputes. In any case, as there has been no show-ing of a disruption of health care ser' ices. or of sup-plies to the Hospital or the construction site.Respondent contends that such peaceful picketingshould not be rendered unlawful under Section 8(g).[). Di.tcu.v.io1nOn January 23, pickets appeared at the rear en-trance to the ospital -on La Veta Avenue --whichentrance is regularly used by the Hospital's employ-ees and suppliers. The language on the picket signclearly stated that the reason for the picketing was anunspecified dispute between Respondent and theHospital. In these circumstances. and as fully ex-plained below. we find that such picketing by theUnion on January 23 and thereafter, in the absence ofthe required 10 days' notice, was precisely the type ofactivity which poses a serious threat to the continuedprovision of health care services at the picketed hospi-tal, and was intended to be proscribed both by theliteral language of Section 8(g) and the underlyingcongressional intent.Section 8(g) of the Act provides:A labor organization before engaging in anystrike, picketing. or other concerted refusal towork at any health care institution shall, not lessthan ten days prior to such action, notify the in-stitution in writing and the Federal Mediationand Conciliation Service of that intention, exceptthat in the case of bargaining for an initial agree-ment following certiication or recognition thenotice required by this subsection shall not begiven until the expiration of the period specifiedin clause (B) of the last sentence of section 8(d)of this Act. The notice shall state the date andtime that such action will commence. The notice,once given. may be extended b the writtenagreement of both parties.We reject Respondent's argument that this sectionwas intended to control only work stoppages whichderive from contractual disputes, as the legislativehistory expressly indicates that such activity is to beregulated by Section 8(g) whether or not it is relatedto bargaining.4and, moreover, even in instanceswhere it would constitute "stranger picketing." Fur-thermore, we reject Respondent's argument that anactual showing of disruption of health care services isnecessary before a violation of this section can beIS. Repl 93 766. 93d Cong.. 2d ess (1974) H Rept 93 1051, 93dCong.. 2d sess. (1974); 120 Cong. Rec S6930. S6932, S6934. S6941 dally ed,MaN 2. 1974)5 120 Cong Rec S6935 (dail, ed., Mav 2. 1974)61 I1 DECISIONS OF NATIONAL. LABOR RELATIONS BOARI)found, as the 10-day notice period was designed toprevent disruptions of health care services not onlywhen they actually occur, but also when they maypossibly occur.6In view of Congress' general pro-scription of picketing of health care institutions with-out the 10 days' notice, we find that Respondent'sFebruary 3 letters, which do not conform to the re-quirements of Section 8(g), do not render Respon-dent's conduct lawful.We also find Respondent's remaining argumentswith respect to the lawfulness of its picketing to besimilarly without merit. As the picketing was aimeddirectly against the hospital, and was conducted atone of the hospital's two main entrances, no argu-ment can be made that the Hospital was a neutralemployer not directly affected by the labor dispute, orthat the picketing was in a location, such as at a re-served gate, which would have isolated if from theHospital's patient care activities. While Respondentnoted that the underlying dispute concerned workbeing done on the Hospital's administrative servicesbuilding and such work was performed by employees-painters not traditionally engaged in providing healthcare services, the picketing in no way limited the dis-pute to such circumstances.7In any event, the legisla-tive history shows no support for Respondents' argu-ment that Section 8(g) was intended to be applicableonly to disputes involving employees performing di-rect 'patient related" functions. Finally, we reject Re-spondent's argument that the picketing involvedherein was protected informational picketing since,even assuming that the picketing was informational,Section 8(g) specifies an independent unfair laborpractice,' and does not contain a proviso protectinginformational picketing.9Accordingly, for all of the reasons discussed above,we find that Respondent, by picketing Saint JosephHospital without first giving the required notices, vio-lated Section 8(g) of the Act.IV. THE EFFECTS OF THE UNFAIR LABOR PRACTICEUPON COMMERCEThe activities of Respondent set forth above have aclose, intimate, and substantial relationship to trade,'S. Rept. 93-766, supra; H. Rept. 93 1051, supra'Cf. 120 Cong. Rec. S7310 (daily ed., May 7. 1974), where Senator Taftstated:An Administrative facility or operation within a hospital, however.would be within the scope of the amendments as there would be aconnection directly and indirectly with ongoing patient care. The cru-cial connection is the welfare of the patients and such connection wouldin certain cases be mere geographical proximity to ongoing patient care.120 Cong. Rec. S7310 (daily ed., May 7. 1974).See District 1199, National Union of Hospital and Health Care EmployeesRWDSU, AFL-CIO (United Hospitals of Newark), 232 NLRB 443 (1977).traffic, and commerce among the several States andtend to lead to industrial striie burdening and obh-structing commerce.V. liie REMtI)YHaving found that Respondent has engaged in, andis engaging in, an unfair labor practice in violation ofSection 8(g) of the Act, we shall order that it ceaseand desist therefrom, and take certain affirmative ac-tion designed to effectuate the policies of the Act.On the basis of the foregoing findings of fact andon the entire record in this case, we make the follow-ing:CONCLI.USI()NS ()1 IAWI. Saint Joseph Hospital is an employer engaged incommerce within the meaning of Section 2(6) and (7)of the Act, and is a health care institution within themeaning of Section 2(14) of the Act.2. Respondent Union is a labor organizationwithin the meaning of Section 2(5) of the Act.3. By picketing Saint Joseph Hospital without firstgiving 10 days' written notice to Saint Joseph Hospi-tal and to the Federal Mediation and ConciliationService, Respondent has violated Section 8(g) of theAct.4. The foregoing unfair labor practice is an unfairlabor practice affecting commerce within the meaningof Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National labor Rela-tions Board hereby orders that the Respondent. Or-ange Belt District Council of Painters No. 48, Inter-national Brotherhood of Painters and Allied Trades,AFL-CIO, Santa Ana, California, its officers, agents,and representatives, shall:I. Cease and desist from engaging in any strike,picketing, or other concerted refusal to work at SaintJoseph Hospital, or any other health care institution,without notifying in writing Saint Joseph Hospital, orsuch other health care institution, and the FederalMediation and Conciliation Service, not less than 10days prior to such action, of that intention.2. Take the following affirmative action which isnecessary to effectuate the purposes of the Act:(a) Post at its business offices, meeting halls, andall other places where notices to its members are cus-tomarily posted copies of the attached notice marked612 ORANGE; BELT I)ISIRICI COUNCIL OF PAINTERS NO. 48"Appendix."'°Copies of said notice. on tforms pro-vided by the Regional Director for Region 21, afterbeing duly signed by Respondent's authorized repre-sentative, shall be posted by Respondent immediatelyupon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, in-cluding all places where notices to members are cus-tomarily posted. Reasonable steps shall be taken byRespondent to insure that said notices are not altered.,defaced, or covered by any other material.(b) Furnish to the Regional Director for Region 21sufficient signed copies of the aforesaid notice forposting by Saint Joseph Hospital, if it is willing, inplaces where notices to its employees are customarilyposted.(c) Notify the Regional Director for Region 21, inwriting, within 20 days from the date of this Order,what steps Respondent has taken to comply herewith.MEMBER JENKINS, concurring:I agree with my colleagues that, as Respondent'spicketing was directed against Saint Joseph ospitaland occurred at one of the Hospital's main entrances,Respondent's activities were clearly within the scopeof Section 8(g).Unlike my colleagues, however, I do not considerirrelevant Respondent's argument that its picketing ofSaint Joseph's Hospital was outside the scope of Sec-tion 8(g) in that it contends that the picketing waslawful informational picketing which did not interferewith the Hospital's operations." However, the cir-cumstances of the picketing in this case clearly revealthat the conduct engaged in was not purely informa-tional picketing which would not threaten a disrup-tion of the Hospital's patient care function. The pro-tections normally accorded informational picketingare designed to maximize the ability of a labor or-ganization to inform the general public of the exis-tence of a labor dispute with a specified employer.However, this protection is available only where thepicketing is truly designed to serve a public informa-tional function. Respondent's February 3 letters di-rectly state, however, that this was not the intentionof the picketing. In these letters, it is definitely statedthat the sole purpose of the picketing was to convey amessage to the Hospital's painting employees that10 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Order ofthe National Labor Relations Board" shall read "Posted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of the Na-tional Labor Relations Board"" See my dissent in United Hospitals of Newark, suprathey were not covered by a collective-bargainingagreement. Nowhere is mention made of a publicpurpose with respect to the picketing and, indeed, no-where was it specified on either of the two types ofpicket signs used that the public was being addressed.In an earlier case regarding an alleged 8(b)(7)(') vio-lation. the Board rejected the applicability of infor-mational picketing protections to picketing aimed di-rectly at the employer's employees. In Phirldlph/ia1Window Cleaners and aintenance Worklers' Union,Local 125 (A4/tantic Mainlenance Co.), 136 N IRB1104, 1105 (1962), the Board stated:However, where picketing, though ostensibl\ di-rected at the public is transparently not fr thatpurpose, circumvention of the statutory prohibi-tion of Section 8(b)(7)(C) will not be tolerated. Inthe instant case the evidence, taken in its totalcontext, plainly discloses that Respondent's pick-eting was not for the informational purpose au-thorized by the second proviso [of Sec.8(b)(7)(C)] but, rather, was focused upon the em-ployees qua employees.This rationale is all the more compelling where theRespondent does not even argue that the ostensiblereason for the picketing was to inform the public. butadmits that it was merely addressing the hospital'semployees.'2Accordingly, for this additional reason, Iconcur with my colleagues' conclusion that Respon-dent violated Section 8(g) of the Act.12 C( Hmosling and P,,rohle Enigo, err e I. al L/ n:on IlI. lhlitt'd each theInternmtional Inton o/ Operirnng Enginers .4.FL (C1 (ShterS,hd (onrru -tion ('or, anls, Inc). 140 N RB 1175. 1 179 (1963)APPEND)IXNo II(t' To EMI'I O(YEES AND MEMBERSPOS IED BY ORDER OF THENAII()NAI. LABOR RE.ATIONS BOARDAn Agency of the United States GovernmentWE WVII. NOT engage in any' strike, picketing.or other concerted refusal to work at SaintJoseph Hospital, or any other health care institu-tion. without notifying, in writing, any suchhealth care institution, and the Federal Media-tion and Conciliation Service, not less than 10days prior to such action, of that intention.ORANGE BELT DIS1RI(CT COUNCIL. OF PAINT-ERS No. 48, INTERNAIONAL BROTIIERHO()I)DOF PAINTERS AND ALLI.IED TRADES. AFLCIO(13